 
Exhibit 10.1
 
 
Execution Version

 
 
 
Dated as of September 17, 2009
 


 


 


 


 
TERMINATION AGREEMENT
 
in connection with the Master Merial Venture Agreement
 


 


 
MERCK & CO., INC.
 
and
 
MERCK SH INC.
 
and
 
MERCK SHARP & DOHME (HOLDINGS) LIMITED
 
and
 
SANOFI-AVENTIS
 
and
 
SANOFI 4
 
and
 
MERIAL LIMITED
 


 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TERMINATION AGREEMENT
 
Termination Agreement, dated as of September 17, 2009, among:
 
(1)  
Merck & Co., Inc., a corporation organized under the laws of New Jersey
(“Merck”);

 
(2)  
Merck SH Inc., a corporation organized under the laws of Delaware (“US
Holding”);

 
(3)  
Merck Sharp & Dohme (Holdings) Limited, a limited company organized under the
laws of England and Wales (“UK Holding”);

 
(4)  
Sanofi-Aventis, a société anonyme organized under the laws of France
(“Sanofi-Aventis”);

 
(5)  
Sanofi 4, a société en nom collectif organized under the laws of France
(“Sanofi-Aventis Holding”);

 
and;
 
(6)  
Merial Limited, a private company limited by shares organized under the laws of
England and Wales and domesticated in the State of Delaware as Merial LLC, a
limited liability company (“Merial”).

 
(Merck, US Holding, UK Holding, Sanofi-Aventis, Sanofi-Aventis Holding and
Merial are hereinafter referred to individually as a “Party” and collectively as
the “Parties”).
 


 
WHEREAS
 
(A)  
Merck and Rhône-Poulenc S.A., a société anonyme organized under the laws of
France (“Rhône-Poulenc”), entered into that certain Joint Venture Agreement,
dated May 23, 1997 (as it may have been amended from time to time prior to the
date hereof, the “JV Agreement”), in order to combine their respective animal
health and poultry genetics businesses. In order to effect this combination,
Merck and Rhône-Poulenc created Merial as the parent company of the group of
companies conducting these businesses. Rhône-Poulenc changed its name to Aventis
and was merged into Sanofi-Aventis on December 31, 2004;

 
(B)  
Each of Merck and Sanofi-Aventis owns indirectly 50% of the equity interests in
Merial;

 
(C)  
Merck and Schering-Plough Corporation (“Schering-Plough”), a corporation
organized under the laws of New Jersey, are parties to that certain Agreement
and Plan of Merger, dated March 8, 2009, (the “Merger Agreement”) by and among
Schering-Plough, Merck and certain subsidiaries of Schering-Plough formed to
execute the merger of one of the merger subsidiaries into Schering-Plough such
that Schering-Plough is the surviving corporation in such merger and the merger
of the other merger subsidiary into Merck such that Merck is the surviving
corporation in such merger and will become a wholly-owned subsidiary of
Schering-Plough;

 
(D)  
Merck has expressed an interest in selling its equity interests in Merial (the
“Merck Equity Interest”);

 
(E)  
As of the date hereof, the Merck Equity Interest is held by two intermediate
holding companies: (i) US Holding, a wholly owned subsidiary of Merck, owns
9,750,338 Series A – Ordinary Shares in Merial, representing 100% of the
outstanding Series A – Ordinary Shares of Merial, and (ii) UK Holding, a wholly
owned subsidiary of Merck, owns 1,250,000 Series C – Cumulative Preferred Shares
in Merial, representing 50% of the outstanding Series C – Cumulative Preferred
Shares of Merial;

 
(F)  
Merck, UK Holding and US Holding have decided to sell the Merck Equity Interest
to Aventis Inc.. Merck, UK Holding, US Holding and Sanofi-Aventis entered into a
share purchase agreement (the “Share Purchase Agreement”) on July 29, 2009;

 
(G)  
Following the completion of the transactions contemplated by the Share Purchase
Agreement (the “SPA Closing”), as of the SPA Closing, Sanofi-Aventis will own
indirectly 100% of the outstanding equity interests in Merial as of such date;
and

 
(H)  
The Parties are entering into this Agreement in connection with the SPA Closing
to effectuate Merck and Sanofi-Aventis’ decision to terminate the JV Agreement
and to further implement the transactions contemplated by the Share Purchase
Agreement (the “Termination”), while providing for certain rights and
obligations which will continue following the Termination.

 
Now, therefore, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby covenant and agree as follows:
 
 
1  
Definitions

 
Unless otherwise provided herein, capitalized terms shall have the meaning given
to them in the JV Agreement.
 
In this Agreement, in addition to such terms as are defined elsewhere in this
Agreement, the following terms have the meanings specified in this Article 1:
 
“Agreement” means this Termination Agreement, including the Schedules and the
Exhibits hereto;
 
“Decision and Order” means the order of the FTC in connection with the
regulatory approval of the transactions contemplated by the Merger Agreement if
it is either (i) accepted or approved by the FTC for public comment or (ii)
issued as final by the FTC;
 
“Existing Products License Agreement” means the Existing Products License
Agreement dated as of May 23, 1997 (as amended from time to time) by and between
Merck & Co, Inc. and Merial Limited;
 
“FTC” means the U.S. Federal Trade Commission;
 
“JV Agreement” has the meaning set forth in recital (A);
 
“Merck Equity Interest” has the meaning set forth in recital (D);
 
“Merger Agreement” has the meaning set forth in recital (C);
 
“Research and Future Products License Agreement” means the Research and Future
Products License Agreement dated May 23, 1997 (as amended from time to time) by
and between Merck & Co, Inc., Merial Limited and Rhône Mérieux SA;
 
“Rhône-Poulenc” has the meaning set forth in recital (A);
 
“Share Purchase Agreement” has the meaning set forth in recital (F);
 
“Schering-Plough” has the meaning set forth in recital (C);
 
“Termination” has the meaning set forth in recital (H).
 
2  
Interpretation

 

  2.1
Singular, plural, gender

 



References to one gender include all genders and references to the singular
include the plural and vice versa.
 

  2.2
Headings

 
The headings used in this Agreement have been adopted by the Parties for ease of
reference only, and the Parties declare that these headings are not to be
comprised in this Agreement and shall not in any event influence the meaning or
interpretation of this Agreement.
 

  2.3
Schedules, etc.

 
References to this Agreement shall include any Exhibits, Schedules and Recitals
to it and references to Articles, Sections, Exhibits and Schedules are to
Articles of, Sections of, Exhibits to and Schedules to, this Agreement.
 

  2.4
References to “directly or indirectly”

 
“Directly or indirectly” means (without limitation) either alone or jointly with
any other Person and whether on its own account or in partnership with another
or others or as the holder of any interest in any other Person.
 

  2.5
Illustration

 



Any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms.
 
3  
The Termination

 
 
Subject to the terms and conditions of this Agreement and the Share Purchase
Agreement, and except as provided in Article 4, the JV Agreement shall terminate
in its entirety and shall cease to have any effect from and after the date
hereof.

 
4  
Survival of Certain Provisions of the JV Agreement

 
 
The Parties agree that all the provisions which, pursuant to the terms of the JV
Agreement, are expressed to survive the Termination shall continue in full force
and effect, as provided in the JV Agreement, and in particular pursuant to
Section 16.6; provided, however, that Article XV of the JV Agreement shall be
terminated and shall have no further force or effect from and after the date
hereof.  Notwithstanding the foregoing, if the Merger Agreement is terminated
for any reason after the date of this Agreement, the provisions of Article XV of
the JV Agreement shall again apply to, and be binding upon, Merck (and its
Subsidiaries) from and after the date of termination of the Merger Agreement
until the third anniversary of the date hereof.

 
5  
Ancillary Agreements and Future Agreements

 

  5.1
Surviving Ancillary Agreements and Future Agreements

 

   
The Parties agree that, subject to Sections 5.2, 5.5 and 5.6, the Ancillary
Agreements and Future Agreements listed in Schedule 5.1 shall remain in full
force and effect in accordance with their respective terms until terminated in
accordance with such terms.  All other Ancillary Agreements and Future
Agreements to which Merck or one of its Subsidiaries is a party which are in
effect prior to the date hereof, and all obligations of Merck and its
Subsidiaries in connection therewith, are hereby terminated and shall have no
further force or effect from and after the date hereof, except with respect to
rights and obligations which, pursuant to the terms of such Ancillary Agreements
and Future Agreements, survive termination.  For the avoidance of doubt,
Sanofi-Aventis and Merial do not intend, through this Section 5.1, to alter the
terms of or terminate any contractual obligations as between them.

 

  5.2
Non-Competition

 
  
Notwithstanding anything to the contrary in this Agreement, the Ancillary
Agreements or the Future Agreements, all provisions in the Ancillary Agreements
and/or the Future Agreements restricting Merck and/or its Affiliates from owning
or operating any businesses, lines of business or products, competing with
Merial, or selling or supplying for use, or licensing, authorizing or otherwise
granting a right to any Third Party to sell or supply for use, any Animal Health
Product or Poultry Genetics Product, or from otherwise competing with the
business of Merial (“Ancillary Non-Competition Provisions”), including Article
XIV of that certain Research and License Agreement, dated as of December 20,
2007, by and between Merck and Merial, and Article XI of the Existing Products
License Agreement (as defined in Schedule 5.1), are hereby terminated and shall
have no further force or effect from and after the date hereof.  Notwithstanding
the foregoing, if the Merger Agreement is terminated for any reason after the
date of this Agreement, each Ancillary Non-Competition Provision shall again
apply to, and be binding upon, Merck (and its Subsidiaries) from and after the
date of termination of the Merger Agreement until the earlier of (i) the third
anniversary of the date hereof and (ii) the date that such Ancillary
Non-Competition Provision is terminated in accordance with the terms of the
applicable Ancillary Agreement or Future Agreement.

 

  5.3
Confirmatory License Agreement

 

   
Effective as of the date hereof, Merial and Merck shall enter into the
Confirmatory License Agreement attached hereto as Schedule 5.3.

 

  5.4
Supply Agreement

 

   
Effective as of the date hereof, Merial and Merck shall enter into Amendment No.
8 to the Merck Supply Agreement dated May 23, 1997, in the form attached hereto
as Schedule 5.4. In connection with Merck's obligations under such supply
agreement, from the date hereof until the earlier of (i) the date of the JV
Reconstitution (as defined in Section 5.7) or (ii) the expiration or termination
of any Decision and Order, Merck agrees to abide by the business processes set
forth on Annex I hereto.

 

  5.5
Human Health Utility

 

   
All provisions contained in (i) Section 2.7 of the Existing Products License
Agreement,  except for the last sentence of such Section which shall remain in
full force and effect in accordance with the terms of the Existing Products
License Agreement until terminated in accordance with the terms thereof and (ii)
Section 2.6 of the Research and Future Products License Agreement (as defined in
Schedule 5.1 and Schedule 5.3) are hereby terminated and shall have no further
force or effect from and after the date hereof (such provisions terminated
pursuant to clauses (i) and (ii) of this Section 5.5, the “Human Health Utility
Provisions”).

 

  5.6
Consultants

 

   
All provisions contained in Section 2.6 of the Existing Products License
Agreement and Section 2.9 of the Research and Future Products License Agreement
are hereby terminated and shall have no further force or effect from and after
the date hereof (such provisions terminated pursuant to this Section 5.6, the
“Consultant Provisions”).

 

  5.7
Post Contribution Revival

 

   
Notwithstanding Sections 5.5 and 5.6, from and after the closing of the
transactions contemplated by the Contribution Agreement (as defined in the Call
Option Agreement, dated as of July 29, 2009, among Schering-Plough, Merck and
Sanofi-Aventis) or from and after any such time as Merck or Schering-Plough or
any of their Affiliates, on the one hand, and Sanofi-Aventis or any of its
Affiliates, on the other hand, consummate a joint venture, contribution,
purchase or other transaction similar to that contemplated by the Contribution
Agreement (the “JV Reconstitution”), each Human Health Utility Provision and
Consultant Provision shall again apply to, and be binding upon, Merial (and its
Subsidiaries) to the extent that such provision was binding upon Merial (and its
Subsidiaries) prior to the date hereof.

 

  5.8
Exclusive Licenses

 

   
For the avoidance of doubt, the Parties confirm that the exclusive licenses
granted by Merck under the Existing Products License Agreement and the Research
and Future Products License Agreement are exclusive even as to Merck.

 
6  
Use of Merck Name and Trademarks

 
 
From and after the date hereof, Merial shall discontinue all commercial use of
the names “Merck” and "MSD" and any trademarks, trade names and logos controlled
by Merck.  It will not, however, constitute a breach of this Article 6 if
Merial: (1) discloses, including in labeling, that Merck or any of its
Affiliates is a manufacturer of any Merial product manufactured by Merck or such
Affiliate; (2) uses any existing stocks of advertising, promotional or
stationery materials that describe Merial as “a Merck and sanofi-aventis
company” or “an MSD and sanofi-aventis company” or the like, so long as Merial
discontinues all such use within 365 days of the date hereof; (3) uses the name
“Merck” or “MSD” or any logo controlled by Merck on a website, provided that
Merial discontinues all such use as soon as reasonably possible and in any event
within thirty (30) days following the date hereof; or (4) uses trademarks or
trade dress previously assigned to Merial in the Master Agreement or any
Ancillary Agreements.

 
7  
Employee Benefit Matters

 

  7.1
Continuing Rights under Merck Employee Benefit Programs

 

   
All Merck programs (other than Merck’s Stock Incentive Plans) in which Merial
employees participate, such as retirement benefits, health and welfare benefits,
cash balance plans, bonus programs, service credit, severance policies, and
collective bargaining agreements (the “Merck Programs”), will be discussed
between Merck, Merial and Sanofi-Aventis in good faith to ensure fair treatment
of Merial employees, with the possibility that for those U.S. Merial employees
who satisfied the “Rule of 60” upon the initial formation of Merial in 1997 and
who continue to be Merial employees, Merck shall continue to count the service
years of such employees with Merial for a period of up to three years following
the SPA Closing solely for purposes of determining eligibility for early
retirement subsidies and retiree healthcare under Merck’s U.S. plans if such
counting would be beneficial to the affected Merial employees.

 

   
For the avoidance of doubt, to the extent permitted by applicable laws and the
applicable Merck Programs, Merck shall permit those Merial employees
participating in the Merck Programs on the date hereof to continue to
participate in such Merck Programs until the earlier of (i) the date on which
Merck, Merial and Sanofi-Aventis reach an agreement pursuant to the preceding
paragraph or (ii) the date that is one year from the date hereof, provided that
Merial promptly reimburses Merck (upon being invoiced therefor) for any actual
costs of Merck or its Affiliates associated with such continued participation.

 
 

  7.2
Outstanding grants under Merck’s Stock Incentive Plans

 

   
Outstanding equity granted under Merck’s Stock Incentive Plans held by Merial
employees as of the SPA Closing shall be treated in accordance with the terms
and conditions of the applicable grants.

 
8  
Representations and Warranties of the Parties

 
                Each of the Parties represents and warrants to the others as
follows:
 

  - 
it is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation;

 

  - 
it is not in violation of any material provision of its organizational
documents;

 

  - 
the execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate proceedings and no other corporate
proceeding on the part of it is necessary for the consummation by it of the
transactions contemplated hereby;

 

  - 
this Agreement has been duly and validly executed and delivered by it and,
assuming the due and valid execution and delivery by the other Parties,
constitutes a legal, valid and binding obligation of it enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally; and

 

  - 
the execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated hereby do not and will not
(i) contravene or conflict with the organizational or governing documents of it
or (ii) conflict with or constitute a violation of any provision of any material
law binding upon or applicable to it or any of its properties or assets.

 
9  
Covenants of the Parties

 
The Parties undertake to preserve, and shall make freely available to each of
the other Parties for consultation or duplication, the accounting and product
records of Merial, until the fifth anniversary of the date of this Agreement or
such earlier time as the Parties mutually agree in writing that such records may
be destroyed or need no longer be made available, subject to applicable laws.
 
10  
Other provisions

 
Sections 19.1, 19.3, 19.5 to 19.10, and 19.13 to 19.16 of the JV Agreement shall
apply to this Agreement.
 
11  
Notices

 

  11.1 
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

 

  11.1.1 
in writing in English; and

 

  11.1.2
delivered by hand or by courier using an internationally recognized courier
company.

 

  11.2 
A Notice to Merck, US Holding and UK Holding shall be sent to Merck at the
following address, or to such other Person or address as Merck may notify to
Sanofi-Aventis from time to time:

 

 
Merck & Co., Inc.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Fax: +1 (908) 735-1246
Attention: Office of the Secretary
 
With a copy to:

 
  
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Tel:      +1 (212) 859-8000
Fax:      +1 (212) 859-4000
Attn:    David N. Shine
             Murray Goldfarb

 

  11.3 
A Notice to Sanofi-Aventis and Sanofi-Aventis Holding shall be sent to
Sanofi-Aventis at the following address, or to such other Person or address as
Sanofi-Aventis may notify to Merck from time to time:

 
 
Sanofi-Aventis
174 avenue de France
75365 Paris Cedex 13
France
Tel: +33 (1) 53 77 90 24
Fax: +33 (1) 53 77 43 03
Attention: General Counsel
 
With a copy to:
 
Linklaters LLP
25 rue de Marignan
75008 Paris
France
Tel.: +33 (1) 56 43 56 43
Fax: +33 (1) 43 59 41 96
Attn:   Pierre Tourres
            Scott Sonnenblick

 

  11.4 
A Notice to Merial shall be sent to the following address, or to such other
Person or address as Merial may notify to Sanofi-Aventis and Merck from time to
time:

 
 
Merial Limited
3239 Satellite Boulevard
Duluth, Georgia 30096
Fax: +1 (678) 638-3886
Attn:   Company Secretary
 
With a copy to:
 
Merial Limited
P.O. Box 327
Sandringham House
Sandringham Avenue
Harlow Business Park
Harlow, Essex CM19 5QA
England
Attn:    Assistant Secretary

 

  11.5
A Notice shall be effective upon receipt and shall be deemed to have been
received at the time of delivery, provided that if a Notice would become
effective under the above provisions after 5.30 p.m. on any Business Day, then
it shall be deemed instead to become effective at 9.30 a.m. on the next Business
Day. References in this Agreement to time are to local time at the location of
the addressee as set out in the Notice.

 

  11.6
Subject to the foregoing provisions of this Article 11, in proving service of a
Notice, it shall be sufficient to prove that the envelope containing such Notice
was properly addressed and delivered by hand or courier to the relevant address
pursuant to the above provisions.

 
12  
Governing Law

 
  
This Agreement shall be governed in all respects by, and construed in accordance
with, the laws of England and Wales.

 
13  
Dispute Resolution and Arbitration

 

  13.1
Each of the Parties agrees to negotiate in good faith to resolve amicably any
dispute which arises in connection with this Agreement, in accordance with the
procedure set forth in Section 18.1 of the JV Agreement (“Good Faith
Settlement”).

 

  13.2
Any dispute, controversy or claim among or between the Parties in connection
with this Agreement, including the validity, interpretation, termination or
performance of this Agreement, that has not been resolved in accordance with
Section 18.1 of the JV Agreement, shall be referred to arbitration in accordance
with the procedure set forth in Section 18.2 of the JV Agreement
(“Arbitration”).

 
 
 
 

--------------------------------------------------------------------------------

 



 



 
In witness whereof, the Parties have duly executed this Agreement in six
original copies as of September 17, 2009.
 

SANOFI-AVENTIS     SANOFI 4                       By:
/s/ Jean-Luc Renard
    By: 
/s/  Olivier Jacquesson
    Name:  Jean-Luc Renard       Name:  Olivier Jacquesson     Title:    VP,
Corporate Accounting       Title:    Attorney-in-Fact  

 

By:
/s/ Karen Linehan
     
 
    Name:  Karen Linehan            
Title:    Senior Vice President, Legal Affairs et General Counsel
         


 
 
 

MERCK SH INC.     MERCK & CO., INC.                       By:
/s/ Celia A. Colbert
    By: 
/s/  Richard N. Kender
    Name:  Celia A. Colbert       Name:  Richard N. Kender    
Title:    Secretary       Title:    Senior VP, Business Development and
Corporate Licensing  

 
 
 
 
MERCK SHARP & DOHME
(HOLDINGS) LIMITED
    MERIAL LIMITED                       By:
/s/ Mark McDonough
    By: 
/s/  Horace D. Nalle
    Name:  Mark McDonough       Name:  Horace D. Nalle     Title:    Director  
    Title:    Company Secretary  

 


 
 

--------------------------------------------------------------------------------

Signature Page to the Termination Agreement
 
 